I am not prepared to agree with my colleagues that the right of the claimant to compensation is barred after the expiration of twelve months from the date of the accident, where it appears that the injury sustained as a result of the accident does not develop until after the expiration of a year from the date of the accident. However, it appears that Director Monroe, in finding against compensation, found that the alleged injury was not a result of the alleged accident, but resulted from other causes, as follows: "This director finds as a matter of fact . . that claimant's loss of vision in his eyes did not result from the accidental injury alleged to have been sustained in 1928 or 1931, but that his loss of vision is due to the disease of glaucoma which did not result from, nor was aggravated by, the accidental injury sustained by him sometime during September 1928." The evidence before the director sustains this finding. The board approved this finding, and on appeal to the superior court the award of the Industrial Board was affirmed. On the ground that the judgment of the director was authorized by the evidence I concur in the judgment of affirmance.